Mitchell, J.,
(dissenting.) I think that section 4 of the lien law was intended to cover all the cases where the interest of the vendor on an executory contract of sale should be liable for buildings erected by the vendee, and that, notwithstanding the peculiar language used, the last clause of section 5 was intended to exclude from the provisions of that section all vendors upon executory contracts of sale, and not merely those whose contracts were contingent upon or provided for the erection of buildings by the vendee. This construction is in harmony with the general policy of the section, as indicated by the exception of mortgagees and lessors from the operation of its provisions. It is also the only construction that will lead to any reasonable result, for there is no conceivable reason why vendors whose contracts are contingent upon or provide for the erection of buildings by the vendees should be exempted from the provisions of section 5, and other vendors not; thus placing the former in so much more advantageous position than the latter. If there is to be any discrimination between them, there is every reason why it should be just the *538other way. While this construction may require taking some liberties with the literal language of the statute, yet I think it is permissible, in order to avoid an unreasonable and almost absurd result, and to arrive at what I think, was evidently the legislative intent, however imperfectly expressed.
(Opinion published 52 N. W. Rep. 926.)
Without expressing any opinion as to the correctness, in other respects, of the construction placed by the court on section 5, on the ground above indicated, I dissent.